John I. Purtle, Justice, concurring. I agree with that part of the majority opinion which states: “[A] bond, once approved, remains in effect throughout the appeal, including appearances on remand.” Arkansas Rules of Criminal Procedure Rule 9.2(e) states: “An appearance bond and any security deposit required as a condition of release pursuant to subsection (b) of this rule shall serve to guarantee all subsequent appearances of a defendant on the same charge or on other charges arising out of the same conduct before any court, including appearances relating to appeals and upon remand.” There is a superficial conflict between this rule and A.R.Cr.P. Rule 36.4 which states: “At the time sentence is pronounced and judgment entered, the trial judge must advise the defendant of his right to appeal, the period of time prescribed for perfecting the appeal, and either fix or deny bond.” I believe that the only plausible interpretation is that the latter rule applies only to cases where bond has not yet been fixed or where the bond, by its terms, expires when the accused appears for trial. The majority attempts to reconcile our cases relating to appeal bonds. They cannot be reconciled. Our holdings are in conflict because the rules are superficially in conflict. The part of Rule 36.4 quoted above does not conflict with Rule 9.2(e), if this language in Rule 36.4 is interpreted to apply only when a bond has not previously been set. Clearly Rule 9.2(e) intends that one bond continue all the way through the appellate process, including remand. I believe that to be the holding in the present case. For that reason I concur and trust we will follow this decision in the future. I would also like to point out that the bond forfeiture is not automatically in the amount of $50,000.00. The amount of the bond forfeiture to which the county is entitled is the cost of returning the appellant to the jurisdiction of the county.